DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 21-31, 33-37, 39, and 40 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Wasson et al (US Pub 2012/0029343 –cited by applicant).
Re claims 21, 22, 34, 39: Wasson discloses an elongate medical device having a body with proximal and distal end portions (Figure 15; see body 404), comprising:
an electrically insulative, flexible substrate in a three-dimensional form and having a non-flat, curved surface [0051, 0054, 0074; see the substrate 102 wherein it is rolled to form a non-flat, curved 3D surface];
an electrically-conductive trace disposed on said non-flat, curved surface of the substrate in a pattern, said trace comprising start and end leads, said pattern of said trace comprising a spiral pattern, said trace being configured to be electrically 
Further, the above-cited sections along with Figure 10 correspond to a method of fabricating the medical device with steps of providing the substrate and producing the conductive trace on the substrate.
Wasson also discloses that the substrate is cylindrical and said trace is configured to form a plurality of turns between said start and end leads configured to detect a characteristic of an electromagnetic field and produce a signal indicative of said characteristic to define a sensor, said start lead being at a proximal end of said sensor, said end lead returning from a distal end of said sensor to said proximal end of said sensor and being electrically insulated with respect to said trace such that both of said leads appear at said proximal end of said sensor [0032, 0082, 0084, Figure 11; see the voltage /current induced in the coils due to an electromagnetic field which corresponds to the generated signal, and see start and ends leads 301, 302 (or 307-1, 307-2) that form a plurality of turns with the ends appearing at the proximal end (i.e. the right side of Figure 11)].

Re claim 24: The electrical conductor is a first electrical conductor further comprising a second electrical conductor, wherein said first and second electrical conductors comprise a cable, said first and second electrical conductors being coupled to said start and end leads [0081, 0082; see conductors 106A, 106B that form a twisted pair creating a cable coupled to the trace leads].
Re claim 25: The cable is configured for electrical connection to a positioning system [0044, 0045; see module 108 that is an electronic device of hardware/software].
Re claims 26, 35: The substrate comprises a flexible printed circuit board (PCB) [0005, 0009; see the conductors that are ‘deposited’, indicating that the substrate is printed].
Re claims 27, 36: The substrate comprises a flexible plastic material selected from the group comprising polyimide, polyetheretherketone (PEEK), polyester, polyethylene terephthalate and a combination thereof [0037; see the polyimide material].
Re claim 28: At least a portion of said electrically-conductive trace is disposed on said substrate in a serpentine pattern including advancing and returning sections with intervening bend sections (Figure 11, see the vertical trace portions that correspond to 
Re claims 29, 30: The serpentine pattern is configured such that said advancing and returning sections are parallel and angled with respect to a longitudinal axis of said sensor (Figure 1, see the vertical portions which are angled with respect to the longitudinal axis).
Re claims 31, 37: The substrate includes a plurality of layers, wherein at least a portion of said plurality of layers contains said electrically-conductive trace [0036, 0072, 0074; wherein the conductive traces are an inherent property of traces used in PCBs and see the “layers”].
Re claims 33, 40: The trace comprises an electrically-conductive material selected from the group comprising copper, platinum, gold, or a combination thereof [0038; see the copper, platinum, and gold material].

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wasson et al (US Pub 2012/0029343 –cited by applicant), as applied to claim 31, in view of Sobe (US Pub 2005/0283067 –cited by applicant).
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 21 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, and 17 of U.S. Patent No. 10,258,255. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘255 features a medical device and method of fabricating a medical device including an insulative, flexible substrate and conductive traces disposed on the substrate with start and end leads and connected to an electrical conductor, wherein the traces are in a straight or spiral pattern. ‘255 also features a plurality of turns between start and end leads to produce a signal of a characteristic to define a sensor. The instant claims differ in that the medical device of instant claim 21 features a substrate with a non-flat, curved surface and instant claim 34 only features a single electrical conductor. It would have been obvious to the skilled artisan that the instant claims are a broader version of the claims of ‘255 and are, therefore, an obvious variant.

Response to Arguments
Applicant's arguments filed 5/27/21 have been fully considered but they are not persuasive. Regarding Wasson, Applicant argues that there is no disclosure of a trace disposed on the curved surface of the substrate because the coil 100 is deposited on a planar/flat substrate. Respectfully, the Examiner disagrees and finds that Wasson meets the limitation in two ways. First, the claimed trace may be considered to be collectively the coil 100 and connector 110. Therefore, this coil/connector trace has portions that take on a spiral pattern (see the coil portion) while other portions are disposed on a curved surface (see the connector portion). Alternatively, the coil 100 alone may be considered as the claimed trace and this takes on a spiral pattern and is .
The previous 112 1st, 112 2nd, and claim objections are withdrawn due to amendments. The double patenting rejection is maintained, as Applicant intends to wait until allowable subject matter is indicated.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648.  The examiner can normally be reached on Mon - Fri 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793